DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ANTHONY R. BARRETT,
                            Appellant,

                                    v.

   WELLS FARGO BANK, N.A., successor in interest to WACHOVIA
     MORTGAGE F.S.B. f/k/a WORLD SAVINGS BANK, F.S.B.,
                          Appellee.

                              No. 4D19-3720

                          [February 4, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dennis D. Bailey, Judge; L.T. Case No.
CACE 10-016853 (11).

  Anthony R. Barrett, Plantation, pro se.

  C. H. Houston III, Sara F. Holladay-Tobias and Emily Y. Rottmann of
McGuireWoods LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.